Citation Nr: 0010060	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-35 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Appellant represented by:	Army Mutual Aid Society


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty for over 30 years, retiring 
as a Colonel in 1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating action by the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA), whereby the veteran's claim for residuals of 
dental trauma was denied.

A Central Office hearing was held before the undersigned 
Member of the Board in October 1999.


FINDINGS OF FACT

1.  The veteran's service medical records indicate that he 
sustained dental trauma between April 1948 and July 1954. 

2.  An October 1988 neurological evaluation reveals that the 
veteran manifested tingling in the left side of the face that 
may have been related to a wisdom tooth extraction in India, 
and that he was diagnosed with a partial left second division 
of the trigeminal nerve sensory loss that was possibility 
related to his dental problems.  


CONCLUSION OF LAW

The claim of entitlement to service connection for dental 
trauma is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran contends that he suffers from residuals of dental 
trauma incurred during his service in India.  He testified at 
his personal hearing that he initially went to India in June 
1948, and that he suffered from an impacted wisdom tooth for 
which he sought treatment from an Indian dentist in the fall 
of that year.  The RO denied the veteran's claim on the basis 
that the teeth in question were extracted at West Point.  Our 
review of the claims folder reveals that the veteran was 
recently diagnosed with a partial left second division of the 
trigeminal nerve sensory loss that was possibility related to 
his dental problems, and that it is noted that the veteran 
suffered tingling in the left side of the face that may have 
been related to a wisdom tooth extraction in India.  Although 
the veteran provided an oral history of his wisdom tooth 
extraction in India, we find it significant that the 
neurologist conducted a physical examination and also 
provided additional medical comment as to the nexus of the 
veteran's neurological condition, thus, we find that the 
veteran's claim is well grounded.  

We also note that several examination reports are of record, 
both prior and subsequent to the veteran's service in India.  
As a preliminary matter, we note that we find the veteran's 
testimony as to the dates of his service in India, and his 
account of his dental treatment there, both credible and 
probative.  The report of the veteran's March 1938 physical 
examination for entry into West Point notes that his was 
"missing" the following teeth:  upper right 8, lower right 
8, upper left 8, and lower left 8 (the teeth were identified 
by quadrant, each front tooth was labeled as number 1, and 
with the last tooth in each quadrant labeled number 8).  The 
report of his February 1942 examination shows that although 
the numbering system for teeth had apparently changed, that 
the veteran was still missing his upper right #8, upper left 
#8, and lower right #16, and lower left #16, which 
represented the same teeth as those in his West Point 
examination.  He was identified as "Class IV".  Examination 
reports from August 1945 to April 1948, all show the same 
results.  A medical record dated July 1952 notes that the 
veteran had a sebaceous cyst that spontaneously drained.  The 
report of the veteran's July 1954 examination shows that the 
numbering system for teeth was again changed, to reflect each 
tooth with its own distinct number instead of identifying the 
teeth by quadrants.  This report shows that the veteran was 
missing teeth numbers 1, 16, 17, and 32, the same teeth 
identified above.  However, it also shows that the veteran 
was missing teeth #18 and #19 on the left, and that teeth #30 
and #31 were restorable teeth.  In addition, this report 
shows that the veteran was identified as dental class II.  

Thus, irrespective of whether treatment records from India 
could be obtained, the record shows that the veteran 
sustained some type of dental trauma during his active 
service, as teeth #18 and #19 were only missing as of his 
July 1954 examination.  In addition, we note that numerous 
references to various dental x-ray examinations are made in 
his service medical records, but that they do not appear to 
be of record.  

We are of the opinion that review of these x-rays by a 
dentist would be of significant probative value in 
determining the veteran's claim.  Thus, a Remand is in order 
to accomplish this development.  


ORDER

The claim of entitlement to service connection for residuals 
of dental trauma is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
dental trauma is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As indicated above, the RO should associate the veteran's 
dental x-rays, or any negative replies received, with the 
record, and then schedule him for a dental examination.  The 
RO should also provide the dentist with the veteran's claims 
folder, a copy of this remand, and his x-ray examinations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.


2.  The RO should again request all 
copies of the veteran's dental record, 
including dental x-rays, and associate 
any and all negative replies with the 
veteran's claims folder.  

3.  The RO should then schedule the 
veteran for a dental examination.  The RO 
should provide the dentist with the 
veteran's claims folder, and a copy of 
this Remand.  

4.  The dentist should review the 
veteran's dental history and should 
provide an opinion as to whether it is as 
likely as not that the veteran's nerve 
damage on the left side of his face is 
related to the dental trauma the veteran 
has described.  The dentist should also 
identify all pathology present and assess 
whether it is as likely or not due to the 
veteran's inservice dental trauma. 

5.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full, as mandated by 
Stegall v. West, 11 Vet. App. 268 (1998)  

6.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



